         Case 2:19-cr-00229-APG-EJY Document 16 Filed 04/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for William Pamintuan Craig

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00229-APG-EJY

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Third Request)
14   WILLIAM PAMINTUAN CRAIG,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Kathryn C. Newman, Assistant Federal Public Defender, counsel for William
21   Pamintuan Craig, that the Sentencing Hearing currently scheduled on May 14, 2020 at 10:00
22   a.m., be vacated and continued to a date and time convenient to the Court, but no sooner than
23   ninety (90) days.
24          This Stipulation is entered into for the following reasons:
25          1.      In light of the current COVID-19 pandemic, the State of Nevada’s resulting
26   emergency declarations, widespread calls to take more aggressive social distancing measures,
         Case 2:19-cr-00229-APG-EJY Document 16 Filed 04/29/20 Page 2 of 3




 1   and this Court’s stated goal to “striv[e] to eliminate in-person court appearances,” [1] the
 2   parties request this Court continue the sentencing hearing to a later date.
 3          2.      Defendant is not incarcerated and does not object to a continuance.
 4          3.      This is the third request for continuance filed herein.
 5          DATED this 29th day of April, 2020.
 6
 7    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 8
 9      /s/ Kathryn C. Newman                            /s/ Richard Anthony Lopez
      By_____________________________                  By_____________________________
10    KATHRYN C. NEWMAN                                RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          [1]
               See District of Nevada Temporary General Order 2020-04, available at
     https://www.nvd.uscourts.gov/wpcontent/uploads/2020/03/Temporary-General-Order-2020-
26   04-re-Covid19.pdf.
                                                  2
        Case 2:19-cr-00229-APG-EJY Document 16 Filed 04/29/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00229-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     WILLIAM PAMINTUAN CRAIG,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   Thursday, May 14, 2020 at the hour of 10:00 a.m., be vacated and continued to August 18,

13   10:00 a.m. in courtroom 6C.

14          DATED this 29th day of April, 2020.

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
